Case: 5:17-cv-00338-KKC Doc #: 48-5 Filed: 09/12/19 Page: 1 of 1 - Page ID#: 671




                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                              CENTRAL DIVISION AT LEXINGTON

TIMOTHY ROBINSON,
on behalf of T.R., a Minor,

               PLAINTIFF,
                                               CIVIL ACTION NO. 5:17-CV-0338-KKC
v.

ELI LILLY AND COMPANY,

               DEFENDANT.


                       DOCUM ENT TO BE FILED UNDER SEAL



                              EXHIBIT 5
       TO ELI LILLY’S MOTION TO
     EXCLUDE PROPOSED TESTIMONY
            OF DR. SADLER


 (TO BE FILED UNDER SEAL
  PENDING COURT ORDER)

 To be Sealed: Expert Report of Dr. Sadler, dated May 15, 2019
                              UNITED STATES DISTRICT COURT
